Citation Nr: 1504511	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right shoulder impingement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was processed electronically using the Virtual VA paperless claims processing system.  Although a review of the Veterans Benefits Management System (VBMS) paperless claims processing system revealed no additional records, any future consideration of this appellant's case should take into consideration the existence of these electronic records, as well as Virtual VA records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right shoulder disorder has worsened, and is manifested by "frozen shoulder," and well as numbness of the right hand.  See hearing transcript.  As the Veteran has implied a worsening of his disability (and the most recent treatment record, dated September 2012, only shows a diagnosis of rotator cuff disease without any range of motion measurements), a remand for updated treatment reports and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran's right shoulder impingement syndrome from the VAMC in Charleston, South Carolina since July 2013 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Request that the Veteran identify all non-VA health care providers who have treated him for his right shoulder disorder since February 2011 (to specifically include Dr. Bowles).  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR RIGHT SHOULDER IMPINGEMENT.  

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

3.  After all available records have been associated with the e-folder, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right shoulder impingement syndrome.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurologic abnormalities associated with his right shoulder disorder.  The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must specifically assess the severity of the Veteran's right shoulder disorder, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

THE CLINICIAN MUST SPECIFICALLY REPORT WHETHER THERE IS ANY CLINICAL OR OBJECTIVE EVIDENCE TO SUPPORT THE VETERAN'S SUBJECTIVE REPORTS AS PRESENTED. 

4.  The AOJ should review the claims folder to ensure that this development has been completed.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




